Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.

	Information Disclosure Statement	
The information disclosure statement (IDS) submitted on 05/08/2020 and 08/12/2021 have not been considered. The information disclosure statement filed on 05/08/2020 and 08/12/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Non-Patent Literature and foreign documents have not been provided with an English translation.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

 Claim 15 is considered a “use” claim, meaning the claim is reciting a new use. One cannot claim a new use, because it is not among the categories of patentable inventions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

  Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,
as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4, and 14 recite “an insulating gel.” The Examiner notes that this limitation appears to be brought into the claim after a “characterized in that” limitation. The Examiner is uncertain whether this limitation is positively recited or not due to it being brought in the claim in a contingent clause. See  MPEP § 2111.04 
Regarding claims 4 and 6, the phrase "preferably" renders the claim indefinite because it
is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 15, the claim recites “use of an apparatus as claimed in claim 1 for determining the impedance on a tooth” rendering the claim indefinite, because it merely recites a use without any active, positive steps delimiting how this use of an apparatus is actually practiced. See MPEP § 2173.05(q).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5-7, 9-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shoji (U.S. Patent Application Publication 2006/0093986), and further in view of Kleinberg (U.S. Patent Application Number 2011/0111361) Ryhanen (U.S. Patent Application Publication 2005/0030724), and Aeby (U.S. Patent Application Publication 2011/0039227) hereby referred to as the modified Shoji.
	Regarding claim 1, Shoji teaches an apparatus for determining the impedance on a tooth [fig. 1; par. 31], comprising a measuring unit [fig. 1, elements 1-3; par. 18] for producing an AC voltage [fig.1, element 4; par. 72], reference electrode [fig. 1, element 11; par. 15] connected to the measuring unit [fig. 1, element 100; par. 37 and 31], a measuring electrode [fig. 1, element ; par. 14] connected to the measuring unit [fig. 1, elements 1-3; par. 18], wherein the measuring electrode and the reference electrode are disposed relative to one another such that an alternating current can flow on  a tooth to be examined between the measuring electrode and the reference electrode in a first position [par. 66 and 68]; and wherein the measuring unit can determine the impedance from the resultant current intensity [par. 68] and comprises an evaluation unit [fig. 1, element 12; par. 85] which captures the change in impedance during a determination at least two positions of the tooth to be examined [par. 85-86] and is connectable to an output means [fig. 1, element 7; par. 49-50] for outputting the impedance and/or the change in impedance [par. 48].
	Shoji does not teach a compensating electrode connected to the measuring unit, and wherein the measuring electrode and the compensating electrode are at the same electrical potential; and wherein an insulating layer is applied between the measuring electrode and the compensating electrode to insulate the two electrodes from one another; and wherein the apparatus comprises a handle for holding the measuring unit during the determination such that the apparatus can be placed on the tooth 
	However, Ryhanen teaches a compensating electrode [fig. 12, element 1228; par. 5] connected to the measuring unit [fig. 12, element 1222; par. 5] and wherein the measuring electrode [fig. 12, element 1222; par. 68] and the compensating electrode are at the same electrical potential [par. 68]; 
	It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Shoji, a compensating electrode connected to the measuring unit, and wherein the measuring electrode and the compensating electrode are at the same electrical potential as taught by Ryhanen, since the modification would provide the predictable results of enabling more accurate measurements of impedance values by ensuring an homogenous electrical field with the measuring electrode.
Ryhanen further teaches an insulating layer [fig. 12, element 1229] is applied between the measuring electrode [fig. 12, element 1222; par. 68] and the compensating electrode [fig. 12, element 1228; par. 47] to insulate the two electrodes from one another [par. 68]
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Shoji, an insulating layer is applied between the measuring electrode and the compensating electrode to insulate the two electrodes from one another as taught by Ryhanen, since the modification would provide the predictable results of preventing impedance measurements between the measuring electrode and compensating electrode.
Kleinberg teaches an apparatus comprising a handle [fig. 3A, element 330, par. 46] for holding the measuring unit [fig.3A, element 300; par. 14] during the determination such that the apparatus can be placed on the tooth to be examined during the determination [par. 46]
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Shoji, an apparatus comprising a handle 
Aeby teaches an insulating solution [par. 91-93], which is disposed in such a way that the measuring electrode [fig.2A, element ES] is insulated from the saliva in the oral cavity [par. 91-93]
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Shoji, an insulating gel disposed in such a way that the measuring electrode is insulated from the saliva in the oral cavity as taught by Aeby since the modification would provide the predictable results of ensuring the impedance values measured are of the current between the measuring and reference electrodes only. 
Regarding claim 5, Shoji further teaches an apparatus for determining the impedance on a tooth [fig. 1; par. 31] characterized in that the output means of the measuring unit comprises an optical and/or acoustic and/or haptic indication [fig. 1, element 7; par. 49-51]
Regarding claim 6, the modified Shoji teaches an apparatus for determining the impedance on a tooth [fig. 1; par. 31].
 The modified Shoji does not teach a reference electrode, measuring electrode and/or compensating electrode consisting of a metal, such as titanium silver or iron, or of a metal alloy or, preferably, of stainless steel or carbon.
However, Kleinberg further teaches a reference electrode, measuring electrode and/or compensating electrode consisting of a metal, such as titanium silver or iron, or of a metal alloy or, preferable, of stainless steel or carbon [Fig. 3A, element 310; par. 47].
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Shoji, reference electrode, measuring 
Regarding claim 7, the modified Shoji teaches an apparatus for determining the impedance on a tooth [fig. 1; par. 31]. 
Shoji does not teach an apparatus characterized in that the measuring electrode and the compensating electrode are embodied as a planar film.
However, Ryhanen teaches a measuring electrode and compensating electrode embodied as a planar film [fig. 12, elements 1222 and 1228; par. 47].
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify the device as taught by Shoji, an apparatus characterized in that the measuring electrode and the compensating electrode are embodied as a planar film as taught by Ryhanen, since the modification would provide the predictable results of allowing for the compensating electrode to prevent loss of current from the measuring electrode and not the reference electrode and further provides a known shaped configuration of electrodes that allow for a distinct attachment configuration. 
Regarding claim 9, the modified Shoji teaches an apparatus for determining the impedance on a tooth [fig. 1; par. 31].
The modified Shoji does not teach that the handle has a surface made of electrically insulating material, for example a plastic such as polycarbonate or polyethylene.
However, Kleinberg teaches a handle with a surface made of electrically insulating material, for example a plastic such as polycarbonate or polyethylene [fig. 3A, element 330, par. 46]. 

Regarding claim 10, the modified shoji teaches an apparatus for determining the impedance on a tooth [fig. 1; par. 31]. 
Shoji does not teach a measuring electrode mounted in resilient fashion using a resilient element and thereby disposed in axially displaceable fashion in relation to the compensating electrode.
However, Kleinberg teaches a measuring electrode mounted in resilient fashion using a resilient element [fig. 3B, element 350; par. 48] and thereby disposed in axially displaceable fashion [fig. 3B elements 350 and 310; par. 48-49]
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify the device as taught by Shoji, a measuring electrode mounted in resilient fashion using a resilient element as taught by Kleinberg, since the modification would provide the predictable results of allowing electrical contact between the measuring electrode and measuring unit only when the probe is inserted into the tooth. 
Regarding claim 11, the modified Shoji teaches an apparatus for determining the impedance on a tooth [fig. 1; par. 31].
The modified Shoji does not teach a measuring electrode with a tapering end.
However, Kleinberg further teaches a measuring electrode with a tapering end [fig. 3B, element 310; par. 48].

 Regarding claim 15, as best understood, the modified Shoji further teaches the use of the apparatus from claim 1 to determine the impedance on a tooth.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Shoji, in further view of Ebina (JP 2007/277078)
Regarding claim 2, the modified Shoji teaches an apparatus for determining the impedance on a tooth [fig. 1; par. 31]
The modified Shoji does not teach that the insulating gel has an electrical resistivity of p > 500 O-m.
However, Ebina teaches an insulating gel having an electrical resistivity of p > 500 O-m [par.30, examiner notes that an insulator would generally have a higher resistivity].
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Shoji, that the insulating gel has an electrical resistivity of p > 500 O-m, as taught by Ebina, since the modification would provide the predictable results of ensuring the gel is insulating and not conductive. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Shoji, in further view of Ebina (JP 2007/277078) and in further view of Schmid (U.S. Patent Number 4685969)  
Regarding claim 3, the modified Shoji teaches an apparatus for determining the impedance on a tooth [fig. 1; par. 31]. 
The modified Shoji does not teach an insulating gel comprising agar and distilled water.

It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Shoji, an insulating gel comprising agar and distilled water, as taught by Schmid, since the modification would provide the predictable results of using an insulating gel that is biocompatible.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Shoji, in further view of Wilson (U.S. Patent Number 5087451) 
Regarding claim 4, the modified Shoji teaches an apparatus for determining the impedance on a tooth [fig. 1; par. 31]. 
The modified Shoji does not teach an insulating gel containing a dye.
However, Wilson teaches an insulating gel [col. 4, lines 6-25, examiner notes that alginate gel can be used as an insulator] containing a dye [col. 3 lines 66-68- col. 4 lines 1-5]
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Shoji, an insulating gel containing a dye, as taught by Wilson, since the modification would provide the predictable results of using the dye to ensure the electrode was completely immersed with the gel. 
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over the modified Shoji, in further view of Meredith (U.S. Patent Number 6424861)
Regarding claim 8, the modified Shoji teaches an apparatus for determining the impedance on a tooth [fig. 1; par. 31].
Shoji does not teach an insulating layer consisting of a plastic such as polycarbonate or polyethylene, for example.

It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify the device as taught by Shoji, an insulating layer consisting of a plastic such as polycarbonate or polyethylene, as taught by Meredith, since the modification would provide the predictable results of avoiding impedance measurements between the measuring electrode and compensating electrode due to plastics being excellent insulators. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Shoji, in further view of Sagues (U.S. Patent Number 10247691).
Regarding claim 12, the modified Shoji teaches an apparatus for determining the impedance on a tooth [fig. 1; par. 31] with a reference electrode embodied as a bent wire [fig. 1, element 11, Examiner notes the reference electrode, 11, embodies a curved wire in fig. 1] with a reference electrode embodied as a bent wire [fig. 1, element 11, Examiner notes the reference electrode, 11, embodies a curved wire in fig. 1]. 
The modified Shoji does not teach a reference electrode embodied as a stainless wire.
Kleinberg teaches it is known to utilize stainless steel in electrodes (par. 46).
It would have been obvious to one skilled in the art at the filing date of the invention to modify Shoji by using stainless steel as an electrode material as taught by Kleinberg, since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416.  Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). 
Alternatively, Sagues teaches a stainless reference electrode [fig. 3, element 30; col. 7, lines 4-12]
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify the device as taught by Shoji, a reference electrode embodied as a stainless wire, as taught by Sagues, since the modification would provide the predictable results of better withstanding aqueous solutions, such as an insulating gel
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Shoji, in further view of Vetter (U.S. Patent Application Publication 2016/0022398)

However, Vetter teaches that the measuring unit [fig. 9, element 1100] is integrated in the handle [fig. 7, element 31, par. 51] such that only one common housing is required [par. 11-12, 51 and 61-63].
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify the device as taught by Shoji, the measuring unit is integrated in the handle such that only one common housing is required as taught by Vetter, since the modification would provide the predictable results of limiting the amount of wires or additional parts necessary for the invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shoji (U.S. Patent Application Publication 2006/0093986), and further in view of Kleinberg (U.S. Patent Application Number 2011/0111361) and Aeby (U.S. Patent Application Publication 2011/0039227).
Regarding claim 14, Shoji teaches a method for determining the impedance on a tooth using an apparatus [fig. 1; par. 31], to position the measuring electrode [fig. 1, element 10; par. 14] in a first position on the tooth to be examined, the measuring electrode being directly incident on the tooth [fig. 1, element 10; par. 14 and 91], positioning the reference electrode [fig. 1, element 11] at any point in the oral cavity [par. 91], applying AC voltage between the measuring electrode and reference electrode using the measuring unit [fig.1, element 4; par. 72], measuring the resultant current [par. 31], determining impedance from the AC voltage and the resultant current [par. 31 and 71-72], determining at least one further position on the tooth to be examined [par. 91-92], comparing at least two impedances, and whether impedance has changed being captured in the process [par. 85].

However, Kleinberg teaches removing saliva from the tooth to be examined [par. 51].
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify the device as taught by Shoji, to remove saliva from the tooth to be examined, as taught by Kleinberg, since the modification would allow the removal of the conductive saliva in order to accurately measure the impedance of the tooth.
Aeby teaches applying the insulating gel to the tooth to be examined [par. 91-93].
It would have been obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify the device as taught by Shoji, to apply the insulating gel to the tooth to be examined, as taught by Aeby, since the modification would provide the predictable results of protecting the electrode from the conductive saliva to accurately measure the impedance of the tooth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE LINING ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis, can be reached at 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GRACE L ROZANSKI/
Examiner, Art Unit 3791                                                                                                                                                                                         /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791